Citation Nr: 1716101	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-16 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for sinusitis.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from October 1986 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the VA RO that continued an existing noncompensable rating for sinusitis.  A March 2012 rating decision increased the rating of the Veteran's sinusitis to 10 percent.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2012, the Veteran requested a hearing before the Board, and he clarified in February 2015 that he wished to participate in a videoconference hearing.   In March 2017, the RO informed the Veteran that his hearing was scheduled to occur on May 10, 2017.  In April 2017, the Veteran's representative timely requested that the Veteran's hearing be rescheduled because the Veteran was undergoing a medical procedure in May 2017.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the VA RO in St. Petersburg, Florida, in priority consistent with the date of his original request for such a hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




